DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 24 January 2022.
Claims 1, 6, 14 have been amended. 
Claim 2 has been canceled. 
Claims 1, 3-21 are currently pending and have been examined.
Claims 1, 3-21 are rejected.

Response to Arguments
Applicant' s arguments regarding the Claim Objections for Claims 1, 6, 14, and dependent claims 3-5, 7-13, 15-21 have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered and they are persuasive.  
The claims disclose a technical solution to a technical problem because the claims disclose “receive, from the back-end server, a listing of one or more service providers associated with the account category selection; convey on the user interface controls that facilitate specification of the authentication requirements by the user by dynamically generating a user interface control that includes an option to provide more than the minimum number of authentication inputs.”  The user interface 
[0031]The back-end server 106 may determine authentication 
requirements associated with the selected account server 104 that are in 
turn associated with the selected service provider. For example, in the 
case of Electric Co., the back-end server 106 may determine that two or 
more of the name on account, zip code for account holder, and SSN of 
account holder are required. The requirements may be communicated to 
the TPS 102. 
[0032] At block 210, the TPS 102 may dynamically generate an interface 
based on the requirements for authenticating with the account server 104. 
For example, the TPS 102 may display an interface with input fields for 
providing the requirements. The interface may display an instruction such 
as "Please enter two or more of the following items." The user may then 
specify as many required items as needed. The specified items may then 
be communicated to the back-end server 105.

    PNG
    media_image1.png
    280
    800
    media_image1.png
    Greyscale


The dynamically changing user interface change as a user progresses through the steps and will be different for each user based on the specific authentication requirements.  The rejection in the previous office action is withdrawn.

Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 3-21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2015/0178701 A1) hereinafter Glass, in view of Purves et al (US 2013/0346302) hereinafter Purves, in view of SHAH et al. (US 2017/0374070 A1) hereinafter Shah.
Claim 1
Glass discloses the following limitations:
 (Currently amended) A kiosk having a terminal for processing transactions comprising: a user interface configured to convey information to a user and to receive user commands; (see at least [0007] [0009] [0043] [0044] [0052] [0057] [0057] [0064] [0066].  Glass discloses an account management kiosk system and method.  A kiosk computing device generates a graphical user 
 currency processing hardware configured to receive currency from the user at the kiosk and to determine a type and amount of currency accepted; (see at least [0047] [0066] [0108]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.  The cash processing unit processes the monetary amount and credits an account with appropriate funds.).
currency processing hardware configured to provide currency from the kiosk and to determine the amount of currency provided; (see at least [0047] [0066] [0108]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.  The cash processing unit also dispenses monetary change for any cash amount received in excess of the required payment.).
a processor in communication with the user interface and the currency processing hardware; and non-transitory computer readable media in communication with the processor that stores instruction code which, when executed by the processor, causes the processor to: (see at least [0007]-[0009] [0043]-[0045] [0047]] [0049]-[0053].  Glass discloses a processer in communication with the graphical user interface display and the cash processing unit.).
 receive, via the user interface, an account category selection; communicate the account category selection to a back-end server; 
receive from the back-end server, after user-provided authentication input, the amount of currency to be paid corresponding to the service provider selection; display, via the user interface, an indication of an amount of currency to be paid; (see at least [0047] [0066] [0108] Figure 16; Figure 20 [0106] [0007]-[0010] [0049]-[0052]. Glass discloses a confirmation screen is generated on the graphical user interface of the kiosk to settle the transaction.  For example, the screen displays “$10.43 will be withdrawn from your account”.).
receive currency via the currency processing hardware; (see at least [0047] [0066] [0108]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.).
 determine the amount of currency received by the currency processing hardware; communicate to the back-end server, the amount of currency received; determine whether the amount of currency received via the currency processing hardware is in excess of the amount of currency to be paid corresponding to the service provider selection; enable the currency processing hardware to provide currency at the kiosk in an amount that is the excess of the amount of currency received as compared to the amount to be paid corresponding to the service provider selection; and (see at least [0047] [0066] [0108] [0049]-[0051] [0007]-[0010]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.  The cash processing unit sends monetary information to the server to credit an account with appropriate funds.  The cash processing unit also dispenses monetary change for any cash amount received in excess of the required payment.).

Glass discloses the limitations shown above.  Glass fails to specifically disclose the input of the authentication.  
However, Purves discloses the following limitations:
communicate the account category selection to a back-end server; receive, from the back-end server, a listing of one or more service providers associated with the account category selection; convey on the user interface the listing of one or more service providers; (see at least [0173] [0175] [0452] [0100]  Purves discloses a user selects a “bills” option (i.e., a service provider type) on a display of a kiosk.  The customer may also have the option to reload a prepaid card account.  Furthermore, Purves discloses that after the customer selects a “bills” option, the user interface displays a list of bills from one or more merchants.).
receive, via the user interface, a service provider selection; communicate the service provider selection to the back-end server; (see at least [0173] [0175] [0452] [0100].  Purves discloses the user chooses the merchant, and then the user’s account for the merchant will be displayed to allow the customer to continue with the transaction.  For example, the customer may selected the merchant NORDSTROM from the multiple service providers.).
receive, from the back-end server, authentication requirements associated with the service provider selection; convey on the user interface controls that facilitate specification of the authentication requirements by the user (see at least [0292] [0435]-[0440] [0325] [0215] [0216] [0234] [0469] [0431].  Purves discloses a back-end server receives user input credentials to be inputted by the user in order to verify the user.  The input is displayed on the display.).
receive, via the user interface, a user-provided authentication input from the user associated with the service provider selection; communicate the user-provided authentication input from the user associated with the service provider selection to the back-end server;
 receive, from the back-end server, acknowledgment of match of user-provided authentication input from the user with authentication associated with the user for the service provider selection; (see at least [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0125]-[0126].  Purves discloses that after the server confirms that the customer identification matches the database identification), an authorization response is sent to the client (i.e., displayed on the display of the kiosk).  If the credentials are verified, the user is authorized to access the merchant account and continue with the transaction.).
after receipt of user-provided authentication input with the service provider selection, generate transaction information processed by the processor, including transaction date, transaction reference identification, and kiosk identification.   (see at least [0132] [0125]-[0126] [0192] [0195] [0198] [0200] [0201] [0212] [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0452] [0125]-[0126]. Purves discloses the server generates a purchase receipt.  The transaction record includes transaction date, a transaction identification, and a point of sale identification.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of the consumer of Glass to incorporate the teachings of Purves and specifically outline the authentication input because doing so would provide fast and efficient bill payment options to consumers and may be configured to drive consumer traffic and participating merchant locations.  In addition, the reduction of network communication allows the number of transactions that may be processed to increase because processing efficiency is improved (see at least Purves [0102] [0104] [0210] [0005]). 

Glass/Purves discloses the limitations shown above.  Glass/Purves fail to specifically disclose dynamically changing authentication requirements for each user.  
Yet, Shah discloses the following limitations:
determine a minimum number of authentication inputs that meet the authentication requirements; -2-App. No. 17/003,691Case No. 15606-16(see at least [0004] [0005] [0029] [0030] [0033] [0036]-[0048] [0070]-[0091] [0114]-[0119].  Shah discloses information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of authentication factors required to be input by the user.  Shah discloses that each service provider may have different needs of authentication factors to be input by each user.  The database is used to dynamically generate the actual authentication session execution and which authentication factors are needed based on authentication policies set by each service provider of a plurality of service providers.  There are specifically tailored set of authentication factors required by each different service provider for each different user.).
 convey on the user interface controls that facilitate specification of the authentication requirements by the user by dynamically generating a user interface control that includes an option to provide more than the minimum number of authentication inputs; convey on the user interface controls that facilitate specification of the authentication requirements by the user (see at least [0004] [0005] [0029] [0030] [0033] [0036]-[0048] [0070]-[0091] [0114]-[0119].  Shah discloses information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of authentication factors required to be input by the user.  Shah discloses that each service provider may have different needs of authentication factors to be input by each user.  The database is used to dynamically generate the actual authentication session execution and which authentication factors are needed based on authentication policies set by each service provider of a plurality of service providers.  There are specifically tailored set of authentication factors required by each different service provider for each different user.).


Claim 4
Glass/Purves/Shah disclose the limitations shown above.  Further, Glass discloses:
 (Previously Presented) The kiosk according to claim 1, wherein the processor periodically communicates transaction information indicative of transactions processed by the processor to the back-end server of a financial service provider.   (see at least [0007] [0052] [0065] 0066] [0109]. Glass discloses the server communicates with a financial account server that is associated with a financial account of the consumer to provide payment/transact a monetary transaction for the service by the consumer.).

5, 12, 20
Glass/Purves/Shah disclose the limitations shown above.  Purves specifically discloses the authentication requirements corresponds to a name. 
 (Previously Presented) The kiosk according to claim 1, wherein the authentication requirements correspond to one or more of: a name, zip code, and social security number associated with the user having an account with the selected servicer provider.  (see at least [0292] [0435]-[0440] [0325] [0215] [0216] [0234] [0469].  Purves discloses user authentication information may be in the form of a username (i.e., “name”).). 


Claim 6
Glass discloses the following limitations:
(Currently amended) A method for processing a transaction by a kiosk comprising: receiving, at a kiosk terminal and from a user, a selection of a service provider;  (see at least [0007]-[0009] [0043]-[0045] [0057] [0064] [0066] [0098] [0099] [0007]-[0009] [0049]-[0053] [0103].  Glass discloses an account management kiosk system and method.  A kiosk computing device generates a graphical user interface (GUI) to the display screen to receive, from the consumer, account information associated with a service. Glass discloses a graphical user interface display displays a “Buy Now” button that shows a “Prepaid Phone” button, a “Debit Card” button, or a “Loyalty Card” button that may each be selected to activate a new account or manage an existing account associated with each of a prepaid commination service a debit card service, and a loyalty card service; the selection is communicated to a back-end server.  The prepaid phone, prepaid debit card, and loyalty card are each associated with a service provider.).
 when the user is authenticated, receiving at the kiosk, from the service provider account server, information indicative of an amount owed on an account with the service provider that is associated with the user; (see at least [0047] [0066] [0108] Figure 16; Figure 20 [0106] [0007]-[0010] [0049]-[0052]. Glass discloses a confirmation screen is generated on the graphical user interface of the kiosk to settle the transaction.  For example, the screen displays “$10.43 will be withdrawn from your account”.).
receiving, via currency processing hardware of the kiosk, currency; -4-App. No. 17/003,691Case No. 15606-16 determining a value of the currency received by the currency processing hardware;  (see at least [0047] [0066] [0108]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer and determines the amount received.).
communicating transaction information from the kiosk to the service provider account server, including the value of currency received by the currency processing hardware of the kiosk to thereby reduce the amount owed on the account; (see at least [0047] [0066] [0108] [0049]-[0051] [0007]-[0010]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer and updates the account information.).
determining if the value of the currency received is in excess of the amount owed on the account; providing, via the currency processing hardware of the kiosk, currency when the amount of currency received by the currency processing hardware exceeds the amount owed on the account; and (see at least [0047] [0066] [0108] [0049]-[0051] [0007]-[0010]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.  The cash processing unit sends monetary information to the server to credit an account with appropriate funds.  The cash processing unit also dispenses monetary change for any cash amount received in excess of the required payment.).


However, Purves discloses the following limitations:
A method for processing a transaction by a kiosk comprising: receiving, at a kiosk terminal and from a user, a selection of a service provider; (see at least [0173] [0175] [0452] [0100].  Purves discloses a user selects a “bills” option (i.e., a service provider type) on a display of a kiosk.  The customer may also have the option to reload a prepaid card account.  Furthermore, Purves discloses that after the customer selects a “bills” option, the user interface displays a list of bills from one or more merchants.  For example, the customer may selected the merchant NORDSTROM from the multiple service providers).
receiving at the kiosk authentication credential requirements associated with the selected service provider that facilitate authentication of the user by the service provider; responsive to input received via the user interface control, communicating, from the kiosk to the service provider account server, authentication credentials associated with the user that satisfy the authentication credential requirements; (see at least [0292] [0435]-[0440] [0325] [0215] [0216] [0234] [0469] [0431].  Purves discloses the server receives user input credentials to be inputted by the user in order to verify the user.  The input is displayed on the display.  The log in credentials are sent to the server to verify/confirm that the username and password (or other credentials) are correct.).
 receiving at the kiosk and from the service provider account server confirmation that the user has been authenticated based on the communication of the authentication credentials associated with the user, and  (see at least [least [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0125]-[0126].  Purves discloses that after the server confirms that the customer identification matches the database identification), an authorization response is sent to the 
after communicating from the kiosk to the service provider account server the authentication credentials associated with the user, generating transaction information including transaction date, transaction reference identification, and kiosk identification.  (see at least [0132] [0125]-[0126] [0192] [0195] [0198] [0200] [0201] [0212] [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0452] [0469] [0125]-[0126]. Purves discloses the server generates a purchase receipt.  The transaction record includes transaction date, a transaction identification, and a point of sale identification.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of the consumer of Glass to incorporate the teachings of Purves and specifically outline the authentication input because doing so would provide fast and efficient bill payment options to consumers and may be configured to drive consumer traffic and participating merchant locations.  In addition, the reduction of network communication allows the number of transactions that may be processed to increase because processing efficiency is improved (see at least Purves [0102] [0104] [0210] [0005]). 

Glass/Purves discloses the limitations shown above.  Glass/Purves fail to specifically disclose dynamically changing authentication requirements for each user.  
Yet, Shah discloses the following limitations:
determining a minimum number of authentication inputs that meet the authentication requirements; (see at least [0004] [0005] [0029] [0030] [0033] [0036]-[0048] [0070]-[0091] [0114]-[0119].  Shah discloses information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of 
 dynamically generating a user interface control that includes an option to provide more than the minimum number of authentication inputs; responsive to input received via the user interface control, communicating, from the kiosk to the service provider account server, authentication credentials associated with the user that satisfy the authentication credential requirements; (see at least [0004] [0005] [0029] [0030] [0033] [0036]-[0048] [0070]-[0091] [0114]-[0119].  Shah discloses information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of authentication factors required to be input by the user.  Shah discloses that each service provider may have different needs of authentication factors to be input by each user.  The database is used to dynamically generate the actual authentication session execution and which authentication factors are needed based on authentication policies set by each service provider of a plurality of service providers.  There are specifically tailored set of authentication factors required by each different service provider for each different user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing transactions steps of Glass/Purves to incorporate the teachings of Shah and specifically disclose multiple authentication requirements and dynamically changing the authentication inputs required because doing so would provide a 

Claims 7, 15
Glass/Purves/Shah disclose the limitations shown above.  Purves specifically discloses displaying a list of service providers that belong to the selected service product type:
 (Previously Presented) The method according to claim 6, wherein prior to receiving the selection of the service provider, the method comprises: receiving, at the kiosk terminal and from the user, a selection of a service provider type; and (see at least [0173] [0175] [0452] [0100]  Purves discloses a user selects a “bills” option (i.e., a service provider type).  The user may also have the option to reload a prepaid card account.).
displaying, on the kiosk terminal, a listing of service providers that belong to the selected service provider type. (see at least  [0173] [0175] [0452] [0100].  Purves discloses that after the user selects a “bills” option, the user interface displays a list of bills from one or more merchants.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment services of Glass/Purves/Shah to incorporate the teachings of Purves and specifically disclose displaying a list of service providers associated with a particular service because doing so increases the efficiency a merchant collects payments.  A merchant does not need to collect or distribute paper bills or require physical payments to be sent in such as personal checks or money orders in order to initiate a bill payment transaction.  Instead, the consumer can increase the foot traffic at a merchant store by viewing bills and all the associated merchants that require a particular payment and paying at a kiosk in a merchant location (see at least Purves [0102] [0104] [0210] [0005]). 

Claims 8, 16
Glass/Purves/Shah disclose the limitations shown above.  Further, Glass discloses:
 (Previously Presented) The method according to claim 6, wherein the service providers correspond to one or more of: utility service providers, loan providers, retail establishment service providers, and government agencies. (see at least [0007] [0008] [0050] [0066] .  Glass discloses the kiosk processes account information associated with consumer items administered by a service provider, such as prepaid debit cards or prepaid phone services (i.e., retail establishment service providers).). 

Claims 11, 19
Glass/Purves/Shah disclose the limitations shown above.  Purves specifically discloses the authentication credentials are communicated to the kiosk terminal from a back-end server at a location different from the kiosk.
 (Previously Presented) The method according to claim 6, wherein the authentication credential requirements are communicated to the kiosk terminal from a back-end-server at a location different from the kiosk. (see at least [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0125]-[0126] [0469] [0125]-[0126].  Purves discloses the user inputs user login credentials.  The log in credentials can be sent to the merchant server (i.e., a location different from the kiosk) to verify/confirm that the username and password (or other credentials) are correct.  Purves discloses that after the server confirms that the customer identification matches the database identification), an authorization response is sent to the client (i.e., displayed on the display of the kiosk).  If the credentials are verified, the user is authorized to access the merchant account and continue with the transaction.). 
 

Claims 10, 18
Glass/Purves/Shah disclose the limitations shown above.  Further, Glass discloses:
 (Previously Presented) The method according to claim 6, further comprising periodically communicating transaction information indicative of transactions processed on the kiosk terminal to a financial service provider. (see at least [0007] [0052] [0065] 0066] [0109].  Glass discloses the server communicates with a financial account server that is associated with a financial account of the consumer to provide payment/transact a monetary transaction for the service by the consumer.).

Claim 13
Glass/Purves/Shah disclose the limitations shown above.  Further, Glass discloses:
 (Previously Presented) The method according to claim 6, wherein the currency amount provided, via the currency processing hardware of the kiosk, is at a value that is the difference between the value of the currency received and the value of the amount owed on the account.  (see at least 

Claim 14
Glass discloses the following limitations:
 (Currently Amended) A non-transitory computer readable medium that includes instruction code for processing a transaction with a service provider account server, the instruction code is executable on a processor of a currency kiosk machine for causing the currency kiosk machine to perform acts comprising: receiving, from a user, a selection of a service provider; (see at least [0007]-[0009] [0043]-[0045] [0057] [0064] [0066] [0098] [0099] [0007]-[0009] [0049]-[0053] [0103].  Glass discloses an account management kiosk system and method.  A kiosk computing device generates a graphical user interface (GUI) to the display screen to receive, from the consumer, account information associated with a service. Glass discloses a graphical user interface display displays a “Buy Now” button that shows a “Prepaid Phone” button, a “Debit Card” button, or a “Loyalty Card” button that may each be selected to activate a new account or manage an existing account associated with each of a prepaid commination service a debit card service, and a loyalty card service; the selection is communicated to a back-end server.  The prepaid phone, prepaid debit card, and loyalty card are each associated with a service provider.).
receiving authentication credential requirements associated with the selected service provider that facilitate authentication of the user by the service provider;
receiving, via currency processing hardware of the currency kiosk machine, currency; scanning, via currency processing hardware of the currency kiosk machine, currency to determine a value of the currency received; (see at least [0047] [0066] [0108]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer and determines the amount received.).
 communicating transaction information to the service provider account server that indicates the amount of currency received by the currency kiosk machine to thereby reduce the amount owed on the account; (see at least [0047] [0066] [0108] [0049]-[0051] [0007]-[0010]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer and updates the account information.).
when an amount of currency received by the currency kiosk machine exceeds the amount owed on the account, providing currency in an amount that corresponds to the difference between the amount of currency received and the amount owed on the account; and (see at least [0047] [0066] [0108] [0049]-[0051] [0007]-[0010]. Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.  The cash processing unit sends monetary information to the server to credit an account with appropriate funds.  The cash processing unit also dispenses monetary change for any cash amount received in excess of the required payment.).

Glass discloses the limitations shown above.  Glass fails to specifically disclose the input of the authentication.  
However, Purves discloses the following limitations:
A non-transitory computer readable medium that includes instruction code for processing a transaction with a service provider account server, the instruction code is executable on a processor of a currency kiosk machine for causing the currency kiosk machine to perform acts comprising: receiving, from a user, a selection of a service provider; (see at least [0173] [0175] [0452] [0100].  Purves discloses a user selects a “bills” option (i.e., a service provider type) on a display of a kiosk.  The customer may also have the option to reload a prepaid card account.  Furthermore, Purves discloses that after the customer selects a “bills” option, the user interface displays a list of bills from one or more merchants.  For example, the customer may selected the merchant NORDSTROM from the multiple service providers).
receiving authentication credential requirements associated with the selected service provider that facilitate authentication of the user by the service provider; communicating, to the service provider account server, authentication credentials associated with the user that satisfy the authentication credential requirements; (see at least [0292] [0435]-[0440] [0325] [0215] [0216] [0234] [0469] [0431].  Purves discloses the server receives user input credentials to be inputted by the user in order to verify the user.  The input is displayed on the display.  The log in credentials are sent to the server to verify/confirm that the username and password (or other credentials) are correct.).
 when the user is authenticated, or thereafter, receiving from the service provider account server information indicative of an amount owed on an account with the service provider that is associated with the user; (see at least [least [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0125]-[0126].  Purves discloses that after the server confirms that the customer identification matches the database identification), an authorization response is sent to the client (i.e., displayed on the display of the kiosk).  If the credentials are verified, the user is authorized to access the merchant account and continue with the transaction.).
after receiving authentication credential requirements associated with the selected service provider that facilitate authentication of the user by the service provider, generating transaction information including transaction date, transaction reference identification, and kiosk identification.   (see at least [0132] [0125]-[0126] [0192] [0195] [0198] [0200] [0201] [0212] [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0452] [0469] [0125]-[0126]. Purves discloses the server generates a purchase receipt.  The transaction record includes transaction date, a transaction identification, and a point of sale identification.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of the consumer of Glass to incorporate the teachings of Purves and specifically outline the authentication input because doing so would provide fast and efficient bill payment options to consumers and may be configured to drive consumer traffic and participating merchant locations.  In addition, the reduction of network communication allows the number of transactions that may be processed to increase because processing efficiency is improved (see at least Purves [0102] [0104] [0210] [0005]).

Glass/Purves discloses the limitations shown above.  Glass/Purves fail to specifically disclose dynamically changing authentication requirements for each user.  
Yet, Shah discloses the following limitations:
determining a minimum number of authentication inputs that meet the authentication requirements; (see at least [0004] [0005] [0029] [0030] [0033] [0036]-[0048] [0070]-[0091] [0114]-[0119].  Shah discloses information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of authentication factors required to be input by the user.  Shah discloses that each service provider may have different needs of authentication factors to be input by each user.  The database is used to dynamically generate the actual authentication session execution and which authentication factors are needed based on authentication policies set by each service provider 
 dynamically generating a user interface control that includes an option to provide more than the minimum number of authentication inputs; responsive to input received via the user interface control, communicating, to the service provider account server, authentication credentials associated with the user that satisfy the authentication credential requirements; (see at least [0004] [0005] [0029] [0030] [0033] [0036]-[0048] [0070]-[0091] [0114]-[0119].  Shah discloses information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of authentication factors required to be input by the user.  Shah discloses that each service provider may have different needs of authentication factors to be input by each user.  The database is used to dynamically generate the actual authentication session execution and which authentication factors are needed based on authentication policies set by each service provider of a plurality of service providers.  There are specifically tailored set of authentication factors required by each different service provider for each different user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing transactions steps of Glass/Purves to incorporate the teachings of Shah and specifically disclose multiple authentication requirements and dynamically changing the authentication inputs required because doing so would provide a synchronization of service provider policies and authentication information needed for each different user and user device (see at least Shah [0002]-[0005] [0026] [0029] [0030]). 

Claim 21
Glass/Purves/Shah disclose the limitations shown above.  Further, Glass discloses:
 (Previously Presented) The kiosk according to claim 1, where: the kiosk is in included in a system, the system further including the backend server; and the backend server including: a server processor; and another non-transitory computer readable media in communication with the server processor that stores another instruction code which, (see at least [0007]-[0009] [0043]-[0045] [0047] [0049]-[0054] [0057] [0064] [0066].  Glass discloses an account management kiosk system and method.  A kiosk computing device generates a graphical user interface (GUI) to the display screen to receive, from the consumer, account information associated with a service  The kiosk communicates selections from the graphical user interface to a back-end server associated with the service provider, where information is stored pertaining to bills, authentication challenges, historical information.).

Glass/Purves/Shah disclose the limitations shown above.  Shah specifically discloses a database that stores service provider information.
when executed by the server processor, causes the server processor to: access a capabilities field in a database record for a provider server associated with the service provide selection; and based on a lookup capability determined responsive to the capabilities field, determine whether to provide a lookup request to the provider server. (see at least [0004] [0005] [0029] [0030] [0033] [0036]-[0048] [0070]-[0091] [0114]-[0119].  Shah discloses that each user and corresponding user device may need to provide different authentication results based on the assurance level and the requirements stored by the service provider in   a database.  Each service provider sets its own policy of what authentication factors (challenges) it wants each user to provide.  Information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of authentication factors required to be input by the user.). 
. 


Claims 3, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2015/0178701 A1) hereinafter Glass, in view of Purves et al (US 2013/0346302) hereinafter Purves, in view of SHAH et al. (US 2017/0374070 A1) hereinafter Shah, in view of Shahbazi et al. (US 2006/0036501 A1) hereinafter Shahbazi.
Claim 3
Glass/Purves/Shah disclose the limitations shown above.  Glass/Purves/Shah fail to specifically disclose the kiosk includes a printer.
Yet, Shahbazi discloses the following limitations:
(Previously Presented) The kiosk according to claim 1, wherein the kiosk includes a printer in communication with the processor and operable to print a receipt, current balance, or other transaction information.  (see at least [0017] [0022] [0033] [0040][0005] [0006].  Shahbazi discloses the kiosk can print receipts for the transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kiosk and transaction receipts of Glass/Purves/Shah to incorporate the teachings of Shahbazi and specifically disclose the kiosk prints a receipt for the transaction because doing so would integrate a variety of services into a user-friendly kiosk that 

Claim 9
Glass/Purves/Shah disclose the limitations shown above.  Purves specifically discloses the authentication credentials are communicated to the kiosk terminal from a back-end server at a location different from the kiosk.
 (Previously Presented) The method according to claim 6, wherein after receiving from the service provider account server confirmation that the user has been authenticated based on the communication of the authentication credentials associated with the user, enabling a printer to print a receipt with transaction information thereon.  (see at least [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0435]-[0440] [0292] [0325] [0215] [0216] [0234] [0469] [0125]-[0126] [0469] [0125]-[0126].  Purves discloses the user inputs user login credentials.  The log in credentials can be sent to the merchant server (i.e., a location different from the kiosk) to verify/confirm that the username and password (or other credentials) are correct.  Purves discloses that after the server confirms that the customer identification matches the database identification), an authorization response is sent to the client (i.e., displayed on the display of the kiosk).  If the credentials are verified, the user is authorized to access the merchant account and continue with the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of the user to the account of Glass/Purves/Shah to incorporate the teachings of Purves and specifically disclose sending authentication credentials to a location different from the kiosk because doing so increases the efficiency a merchant collects payments.  Allowing a user to easily input credentials such as a   

Glass/Purves/Shah disclose the limitations shown above.  Glass/Purves/Shah fail to specifically disclose the kiosk includes a printer.
Yet, Shahbazi discloses the following limitations:
enabling a printer to print a receipt with transaction information thereon.  (see at least [0017] [0022] [0033] [0040][0005] [0006].  Shahbazi discloses the kiosk can print receipts for the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kiosk and transaction receipts of Glass/Purves/Shah to incorporate the teachings of Shahbazi and specifically disclose the kiosk prints a receipt for the transaction because doing so would integrate a variety of services into a user-friendly kiosk that provides a convenient “one-stop-shop” for consumers to quickly and easily complete a number of diverse and otherwise inconvenient tasks (see at least Shahbazi [0016] [0005] [0022]). 

Claim 17
Glass/Purves/Shah disclose the limitations shown above.  Glass/Purves/Shah fail to specifically disclose the kiosk includes a printer.
Yet, Shahbazi discloses the following limitations:
(Previously Presented) The non-transitory computer readable medium according to claim 14, wherein the currency kiosk machine includes a printer operable for printing a receipt with transaction information.  (see at least [0017] [0022] [0033] [0040] [0005] [0006] [0016].  Shahbazi discloses the kiosk can print receipts for the transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kiosk and transaction receipts of Glass/Purves/Shah to incorporate the teachings of Shahbazi and specifically disclose the kiosk prints a receipt for the transaction because doing so would integrate a variety of services into a user-friendly kiosk that provides a convenient “one-stop-shop” for consumers to quickly and easily complete a number of diverse and otherwise inconvenient tasks (see at least Shahbazi [0016] [0005] [0022]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691